DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-6, 8, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims recite “at least one polymer …[list of unrelated polymers] … and mixtures and copolymers thereof, said at least one polymer comprising at least one polymer that is hydrophilic.” This is unclear for two reasons:
(1) Mixtures and copolymers thereof is indefinite because it is unclear how many of these listed polymers can actually form mixtures or copolymers.
(2) At least one polymer comprising at least one polymer that is hydrophilic: does this limit the polymer to just one, that is hydrophilic, or does this mean the “at least one polymer” has a hydrophilic component in it? Putting it in another way, how many polymers are there in the membrane at a minimum?

Claims 1: The term added by amendment, “the membrane” lacks proper antecedent basis. “The membrane is a porous asymmetrical membrane” also appears to be repeated in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 18 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Nakashima et al (US 2014/0178992), with further evidence from Wessling as applied in rejection 2 below.
Nakashima teaches a base membrane surface-coated with poly(2- hydroxyethyl) methacrylate (as in applicant’s only disclosed example; it inherently forms 
Additional hydrophilic polymers from applicant’s claims are also listed therein as well as in subsequent paragraphs. The base membrane is PET, polycarbonate, PVdF, etc., as listed by applicant in the claims. More base membrane materials in [0180]. More coating agents in [0183]. Filtering blood or plasma is an intended use.
Paragraph [0110] also teaches that making a membrane non-cell-adhesive (and hydrophilic) is well-known.
The intended uses include water and blood purification – [0197]. Regarding the cartridge, see figures 1-5, which show a cartridge having plurality of cavities and channels and a cover. The “kit” has no additional components.

Claim(s) 1, 4-6, 8, 18 and 20 are rejected under 35 U.S.C. 102(a1) as being clearly anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Wessling et al (US 4,927,540).
Wessling teaches an asymmetric membrane (cellulose, polysulfone, polyamide thin film composites, etc.) functionalized as claimed. Particularly, the functionalizing agent can be same as or similar to that in applicant’s working 
Wessling also teaches that the treatment can be afforded for symmetric and asymmetric membranes. Col. 6 lines 60-63. Blood/plasma separation is only an intended use, which the microfiltration of ultrafiltration membranes of Wessling are capable of. The coating process with the concentration and the period are only process steps, which are not patentable in a product claim. MPEP 2113.
Co-polymer of 2-hydroxymthacrylate – see exampled 3-14.
Having a kit or filter as a cartridge are only usable form the material, which are not patentable, but obvious to one of ordinary skill in the art.

Response to Arguments
Arguments directed to Nakashima are not persuasive. The only difference in the claims from the teaching of the reference as pointed out is, the membrane is not explicitly described as asymmetric in Nakashima, which, the examiner submits, is not a patentable difference. While Nakashima does not describe the membrane as asymmetric, there is nothing in Nakashima to indicate that it is not.  And it is well known that polysulfone ultrafiltration and microfiltration membranes are commonly asymmetric. Additionally, it would also have been obvious to one of ordinary skill that the membrane in Nakashima could have been asymmetric, 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777